Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 14 are the independent claims under consideration in this Office Action.  
	Claims 2-13 and 15-20 are the dependent claims under consideration in this Office Action.
Remarks 
The examiner is appreciative of the arguments presented by applicant.  The following is submitted for applicant to consider in view of newly found prior art, as follows:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



          Claims 1-5 and 10-13 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Forcheimer (2,434,461).
          Forcheimer teaches a cover for use with a conventional garment hanger 25.  The hanger includes two downwardly sloping shoulders and a horizontal bar.  Forcheimer teaches a plastic (column 1, line 14) accessory for the hanger including a cover or garment protector 10 (figure 3 or column 1, line 4) having a pair of wings having smooth upper surfaces and definable as extending from an apex or bending line 14 all the way to the distal or extreme end 15 (column 1, line 42).  Each wing 13 (column 1, line 38) incldues a pair of substantially parallel branches at either side of uniform slit or channel 21 and two more branches divided by uniform and straight central slit 18.  The branches are spaced apart by slit 21 and /or 18 and are also joined at cross braces or junctures between the ends of 18 and 21 and a small bridging area 16 and to the most distal end of slits 18.  The wings are connected at the area of bending line 14 and the joining edge 19.  The wings are movable or rotatable relative to each other at the bend line 14 (see figure 1).  A central aperture defined by 21 is also provided for allowing the hook 26 to pass therethrough.  Each branch includes a straight edge, for example at curved at 16 and straight at an opposite distal end 15 and next to scalloped portion 19 and opposing end 17.  The scalloped portion is provided adjacent the central opening 21 at curved portion 19.  Each wing is further bent downwardly such that the bottom surface of the cover as placed on a hanger would includes joists (figure 2) supporting “sides” of the garment and spacing such garment relative to the hanger.
s 14, 15, 17 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Tubman et al. (6,964,360).
          Tubman et al. teach a hanger cover for covering the shoulder portions of a hanger.  The cover includes first and second arms or wings 40 and 42 which include branches spaced from each other by uniform channels or tracks 64 and include junctions at the ends for joining the branches.  Each wing (the first and second wings) includes a head 60 and 24 which are couplable.  They are “couplable” to each other via the hanger and the head portions allow connection to the hanger and allow rotation of each wing relative to the other. Each head includes disk-like portion forming aperture 60 for allowing the connection to the hanger.
ALLOWABLE SUBJECT MATTER
           Claims 6-9, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McFall, Carta and Wordingham illustrate garment hanger covers including wings and “channels”.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732